Citation Nr: 1142236	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine injury.  

2.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated 50 percent prior to August 31, 2010, and 70 percent since that date.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  His appeal comes before the Board of Veterans' Appeals (BVA or Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which adjudicated the issues on appeal. 

In January 2010 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge of the Board sitting at the RO.  At that time, the Veteran raised the issue of entitlement to service connection for a back disorder, which he believes may be secondary to his cervical spine disorder.  38 C.F.R. § 3.310 (2010).  Since this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) it is referred back to the AOJ for appropriate action.  

The claim for service connection for a TDIU is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is related to an injury he sustained during his military service. 

2.  Prior to and subsequent to August 31, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to symptoms.
3.  At no time since the initial grant of service connection has the Veteran's PTSD caused total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A disability involving residuals of a cervical spine injury was incurred in service.  38 U.S.C.A §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.            §§ 3.102, 3.12(a), 3.303 (2010).

2.  The Veteran's PTSD meets the criteria for an initial 70 percent rating for the entire period prior to August 31, 2010, but does not meet the criteria for a rating higher than 70 percent at any time since the initial grant of service connection.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.126-4.132, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since the Board is granting the claim for service connection for residuals of a cervical spine disorder, a discussion of the duties under the VCAA is not needed for this particular claim.  Even if the duties under the VCAA have not been met, this would be inconsequential and therefore harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law holding that VCAA notice errors are presumptively prejudicial and indicating, instead, the pleading party bears this burden of proof and that, to show an error is unduly prejudicial, it must be outcome determinative of a claim).  

With respect to the remaining claim concerning the propriety of the assigned ratings for PTSD, letters meeting the VCAA notice requirements were provided to the Veteran prior to the initial grant of service connection by the RO in November 2008.  And since the appeal now concerns his "downstream" claim for higher initial ratings for this disability, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  And the RO sent him this required SOC in September 2009 addressing this downstream issue, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning a higher initial rating for his PTSD.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim for higher initial ratings for PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records the Veteran and his representative identified as potentially relevant to this claim.  The Veteran was also afforded VA compensation examinations to determine the severity of his PTSD in October 2008 and September 2010.  The findings from those examinations and the other evidence in the file provide the information needed to properly rate this disability, so additional examination is not needed to fairly decide this claim.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained, which is obtainable, in order to fairly decide this appeal, and have not argued that any error or deficiency in the notice or assistance the Veteran received with his claim is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki, 129 S.Ct. at 1696 (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of this claim.

II.  Service Connection for Residuals of a Cervical Spine Injury

The Veteran is seeking service connection for residuals of a neck (i.e., cervical spine) injury.  He claims that he injured his cervical spine during a football game in either September or October of 1966 while on active duty, which resulted in a chronic residual cervical spine disorder.  For the reasons and bases set forth below, the Board will resolve all reasonable doubt in his favor and grant the claim.

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic conditions like arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

An in-service injury alone is not enough, as there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resultant chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

B.  Analysis

In this case, the Veteran has met the first essential element of a successful service-connection claim in that he has a current disability involving his cervical spine.  This disability has been identified as degenerative joint disease of the cervical spine, which has required surgical intervention on two occasions.  Therefore, resolution of this claim ultimately turns on whether there is competent and credible evidence that this disability is related to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

There is both favorable and unfavorable evidence as to whether the Veteran sustained a cervical spine injury in service.  The Veteran claims that he injured his cervical spine in either September or October of 1966 during a football game in which he was rendered unconscious and taken to the emergency room at the Marine Corp Recruitment Depot's (MCRD) medical facility in San Diego.  He indicated that he was released that same day after X-rays revealed some degeneration.  

However, his service treatment records (STRs) make no reference to any cervical spine injury.  Indeed, the only treatment at the MCRD in October 1966 was for problems associated with his right knee.  A separation examination performed in July 1967 also noted that a clinical evaluation of the neck was normal.  His STRs therefore provide evidence against his claim, as they contradict his statements concerning an in-service cervical spine injury.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Nevertheless, other evidence corroborates the Veteran's statements concerning an in-service neck injury.  The Veteran submitted an old newspaper article in which he was identified in a photograph as a player in a football game against Navy, thereby confirming that he played football while on active duty.  Also, in a January 2010 statement, M.C. indicated that he had played football with the Veteran while in the U.S. Marine Corps and remembered that the Veteran did in fact sustain a neck injury during one particular game.  M.C. described the injury in which the Veteran had received a cross-body block while in midair, which had caused him to do a complete flip and land on his head.  The Veteran was apparently unconscious and had to be removed from the field on a stretcher.  

Both the Veteran and his former teammate, M.C., are competent to attest to the fact that the Veteran did sustain a cervical spine injury during a football game in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge).  See also Buchanan, 451 F.3d at 1335; Jandreau, 492 F. 3d at 1372.  The Board also finds that their statements are credible even though there are no STRs to confirm the injury.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  Simply stated, the Board finds that the Veteran has met the second element of an in-service cervical spine injury.  

There is also competent and credible evidence that the Veteran's current cervical spine disorder is related to the 1966 football injury, thereby satisfying the third and final element of his claim.  In a March 2006 report, A.D., M.D., explained that he had treated the Veteran for a cervical spine disorder from 1969 to 1998.  This is significant because this shows that treatment for a cervical spine disorder began only a few years after his separation from active duty.  Unfortunately, Dr. A.D. explained that the actual treatment records are no longer available because they were destroyed.  Indeed, the Board is aware that medical professionals are only required to keep medical records for a certain period of time, which is determined by the laws of each state, after which time they may be destroyed.  This period is usually between seven and ten years.  In any event, even in the absence of these treatment records, Dr. A.D. recalled that the Veteran's cervical spine disorder originated from a football injury in the military.  The diagnostic impression was "severe myofascial injury sustained in the military in 1966 while playing football."

This opinion constitutes compelling evidence in support of the nexus element, since the Board assumes that Dr. A.D. - as the Veteran's primary care physician for over 30 years - has extensive knowledge of the Veteran's medical history since 1969, which is only a few years after his separation from active duty.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating the Board may rely on a private medical opinion that is based on an accurate medical history offered by the Veteran).

Another private physician, D.P., D.O., also indicated in March 2008 that the Veteran's current cervical spine disorder is related to the 1966 football injury.  In a January 2010 letter, Dr. D.P. indicated that he was aware of the Veteran's history of having sustained a cervical spine injury during a football game in 1966, after reviewing statements provided by the Veteran and his former teammate.  Dr. D.P. then provided the following opinion: "Having reviewed the military records provided, and being aware of the current medical status of his neck, including all secondary conditions (lumbar), it is at least as like as not, this condition is related to the injury sustained while on active duty."  

In conclusion, the overall medical and lay evidence supports a finding that the Veteran's current cervical spine disorder had its onset in service.  Although the Veteran's STRs do not confirm this injury, statements provided by the Veteran and a former service member are both competent and credible concerning an in-service cervical spine injury.  Medical evidence also indicates that he has a current cervical spine disorder as a result of this in-service injury.  The evidence therefore supports the Veteran's claim of entitlement to service connection for residuals of a cervical spine injury.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

III.  Increased Ratings for PTSD

The record shows that the Veteran developed PTSD as a result of his combat experiences while serving in Vietnam.  On August 31, 2007, the Veteran filed a claim for service connection for PTSD.  In a November 2008 decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating from August 31, 2007.  The Veteran was notified of that decision and of his appellate rights in a letter dated November 25, 2008.

In a VA Form 119, Report of Contact, dated on March 16, 2009, the Veteran indicated that the was seeking an increased rating for his PTSD.  It appears that the RO incorrectly treated this request as a claim for increase rather than a notice of disagreement (NOD) concerning the initial 30 percent rating assigned by the RO in the November 2008 rating decision.  The RO then issued an August 2009 rating decision in which it denied a disability rating higher than 30 percent for the Veteran's PTSD.  The Veteran submitted additional correspondence in November 2009 entitled "Notice of Disagreement" in which he specifically challenged the 30 percent rating assigned for his PTSD.  This was also received within one year of the original November 2008 rating decision which granted service connection for PTSD.  

It thus appears that the Veteran has filed a timely NOD with respect to the RO's November 2008 decision which assigned an initial 30 percent rating for PTSD.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required).  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) and Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

In a September 2009 rating decision, the RO granted an increased rating to 50 percent for the Veteran's PTSD since the initial grant of service connection on August 31, 2007.  Thereafter, in a February 2011 rating decision, the RO granted another increased rating to 70 percent for PTSD.  But rather than granting the increase back to the date of claim, the RO granted it from August 31, 2010, indicating that "this was the date your claim for increase was received."  This statement by the RO is incorrect, since the appeal was initiated following the Veteran's disagreement with the initial 30 percent rating assigned following the grant of service connection by the RO in November 2008.  

The issue on appeal, therefore, is entitlement to an initial rating higher than 50 percent prior to August 31, 2010, and a rating higher than 70 percent since August 31, 2010, for PTSD.  Since the claim arises from his disagreement with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  Under this General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.
The Veteran's PTSD is rated 50 percent for the entire period from the initial grant of service connection until August 31, 2010, when it was increased to 70 percent.  After carefully reviewing the evidence of record, the Board finds that the evidence supports the higher 70 percent rating for the entire period since the initial grant of service connection.   The evidence for consideration includes an October 2008 VA examination report, as well as various VA treatment records. 

The Veteran began receiving VA outpatient treatment in 2006 for anger management.  A December 2006 report notes that he reported nightmares, flashbacks, difficulty sleeping, and becoming angry quite easily.  Records dated in 2007, however, indicate that he denied both suicidal and homicidal ideation.  A February 2008 entry notes that he had been managing his anger "fairly well" and that his mood was "moderately good."  An April 2008 report notes that he was depressed due to back pain.  It was also noted that he had markedly impaired anger control.  A mental status examination revealed that his affect was in the moderate range and that his mood was mildly to moderately impaired.  

When examined by VA in October 2008, the Veteran reported that he had difficulty with anger, depression, social relationships, and anxiety.  He indicated that he retired from work in 2002 as a construction superintendant because of medical problems unrelated to PTSD.  Parenthetically, the record shows that the Veteran is in receipt of social security administration (SSA) benefits for orthopedic disabilities, with no mention of psychiatric problems.  He also disclosed that his wife had left him in 1996 because of his excessive drinking and getting into fights.  He reported having two daughters from this marriage, with whom he was not close.  He reported that his most recent physical altercation was about a year ago.  A mental status examination revealed that he made no eye contact and exhibited psychomotor retardation.  He spoke in a normal tone but with a mildly reduced rate.  His mood was depressed and his affect was constricted.  He appeared withdrawn and not fully engaged with the examiner.  He denied both suicidal and homicidal ideation, there was no evidence of any thought disorder, and his memory appeared intact.  

The examiner diagnosed the Veteran with (1) PTSD, chronic, (2) alcohol abuse, in remission, and (2) major depressive disorder.  Under Axis IV, for psychosocial stressors, the examiner noted "combat in Vietnam, significant medical problems, recent back surgery and continued pain, lack of primary support system, and separation from family since 1986.  Under Axis V, the examiner assigned a global assessment of functioning (GAF) score of 50.  The examiner also determined that the Veteran's diagnoses of alcohol abuse, in remission, and major depressive disorder were due to his primary diagnosis of PTSD.  She then stated that the Veteran "appears to have significant ongoing depression interfering with his ability in performing [sic] activities of daily living.  He also continues to report problems with anger, feelings of avoidance and anxiety in crowds, and recurrent thoughts and feelings of guilt regarding his experiences in Vietnam."  She commented further that he "has [a] history of serious difficulties in his ability to establish and maintain effective work and social relationships including a past history of multiple arrests for fighting and losing his family in 1986.  He continues to have problems with anger, most recently getting into a fight one year ago."  However, she explained that he is capable of understanding complex commands based on his report of his activities of daily living with respect to cognition, and he does not pose any threat of persistent danger or injury to self or others.  Even with these observations, however, the examiner concluded that the Veteran's prognosis was fair and expected to improve in the next twelve months with active treatment.  

The Veteran continued to receive VA outpatient treatment for his PTSD following his VA compensation examination.  Records dated in 2008 and 2009 document his continued struggle with depression, irritability, nightmares about combat, and social isolation.  A January 2010 report notes the Veteran felt depressed almost all the time and had lost interest in most aspects of his life.  He explained that he had lost all contact with his family and friends and avoids forming new relationships.  He said that he feels detached and emotionally distant from others.  He also reported feeling irritable and "on guard" most of the time.  As a result he remained socially isolated and would spend most of his time home alone.  The VA clinician noted that the Veteran's PTSD negatively affects most aspects of his family life, social life, mood, and day-to-day functioning.  

Based on the forgoing, the Board finds that the evidence supports an initial 70 percent rating for his PTSD for the entire period prior to August 31, 2010.  Before discussing the Veteran's specific symptoms, the Board notes that the October 2008 VA examiner indicated that the Veteran's depression and alcohol abuse (in remission) were both secondary to his PTSD.  In light of this opinion, the Board will attribute all psychiatric symptoms to the service-connected PTSD, since it encompasses his major depressive disorder and alcohol abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (finding that where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by the evidence of record).  See also C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a service-connected condition).

That being said, overall, the evidence outlined above shows that his PTSD causes occupational and social impairment with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  This is shown by the reports of continuous depression, the fact that he had to undergo anger management for physical altercations, and his almost complete social isolation, including his inability to maintain a relationship with his children.  As such, his PTSD meets the criteria for a higher 70 percent rating under the general rating formula for mental disorders.

In addition, the higher 70 percent rating is also consistent with the GAF score of 50 assigned by the VA examiner.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 (1994).  In sum, the evidence supports an initial 70 percent rating for the Veteran's PTSD for the entire period prior to August 31, 2010.

In reaching this decision, the Board also finds that the preponderance of the evidence is against a disability rating higher than 70 percent for the entire period since the initial grant of service connection.  In other words, the evidence does not show that the Veteran's PTSD has caused total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  

None of the evidence indicates that the Veteran's PTSD has caused total occupational and social impairment due to the type of symptoms listed in the Diagnostic Code.  In this regard, there was no evidence of any significant thought disorder or cognitive impairment during mental status examinations.  Indeed, the VA examiner in October 2008 explained that the Veteran is indeed capable of understanding complex commands based on his report of his activities of daily living with respect to cognition.  Additionally, outpatient treatment and VA examination reports consistently show that he had no suicidal or homicidal ideation, that there was no threat of him hurting himself or others.  Moreover, he has not been found to have delusions or hallucinations.  There was also no evidence of being disoriented to time, or place or that he had memory loss of names of close relatives or his own name or of his past occupation.  

In sum, the Board finds that the evidence supports an increased rating of 70 percent for PTSD from the initial grant of service connection.  The appeal is granted to this extent only.  The preponderance of the evidence is against a rating higher than 70 percent for the entire period since the initial grant of service connection.  As the preponderance of the evidence is against this aspect of his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no indication that the Veteran's PTSD is so exceptional or unusual as to render impractical the application of the regular rating schedule standards, which would warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability are contemplated by the schedular rating criteria.  Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, as they do in this case, then the assigned schedular rating is not inadequate and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

An initial 70 percent rating for PTSD is granted prior to August 31, 2010, subject to the laws and regulations governing the payment of VA compensation.

An initial rating higher than 70 percent for PTSD is denied.


REMAND

The Veteran claims that his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  However, his TDIU claim is inextricably intertwined with the Board's grant of service connection for residuals of a cervical spine injury, since the RO must effectuate the grant by assigning an appropriate disability rating, which may also impact his TDIU claim.   
The TDIU claim also is inextricably intertwined with the claim for service connection for a back disorder, to include as secondary to the service-connected cervical spine disability, which is being referred back to the AOJ for appropriate consideration.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the TDIU claim must be remanded to the RO/AMC so that these other claims can be resolved.  

A medical opinion also is needed to decide the TDIU claim, insofar as determining whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  As it currently stands, service connection is in effect for (1) prostate cancer, temporarily rated 100 percent; (2) PTSD, rated 70 percent; (3) ischemic heart disease, rated 30 percent, (4) cystic acne vulgaris, rated 10 percent; and (5) a cervical spine disorder, waiting to be rated by the RO.  The AOJ must also adjudicate the claim for service connection for a back disorder, claimed as secondary to the service-connected cervical spine disorder.  

A VA examination is therefore required to address the issue of whether the Veteran's service-connected disabilities, alone, preclude him from securing or maintaining substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (the Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate"...).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the effect his service-connected disabilities have on his employability, that is, whether they preclude him from obtaining or maintaining substantially gainful employment.  The claims file must be made available to and thoroughly reviewed by the examiners in connection with the examination for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiners must address the following:

a) Provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work at any occupation (i.e., manual and/or sedentary type).  

b) Discuss all impairment/symptoms caused by each service-connected disability--(i) prostate cancer, temporarily rated 100 percent; (ii) PTSD, rated 70 percent; (iii) ischemic heart disease, rated 30 percent, (iv) cystic acne vulgaris, rated 10 percent; and (v) a cervical spine disorder, waiting to be rated by the RO.  (A back disorder may also be added to this list, since the claim has been referred back to the AOJ for adjudication).

c) Thereafter, state the impact that the symptoms/impairment from the service-connected disabilities has on the Veteran's ability to work in either sedentary or manual type of positions.  

d) Discuss how the combination of all of the Veteran's service-connected disabilities and associated symptoms impact the Veteran's ability to obtain and retain a substantially gainful occupation whether sedentary and/or manual.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  This rationale should include a discussion of the Veteran's educational and occupational history.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  Then readjudicate the claim of entitlement to a TDIU rating in light of the additional evidence.  If the claim is not granted, send the Veteran and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


